DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2-8 are pending.  Claims 1, 2-8 are rejected. 

Response to Arguments
Applicant’s arguments filed on 4/21/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments to 

112(a)
112(a) relating to circuit vs unit has been removed.

102
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments are addressed with the remarks made to the limitations in the claims and the rejections provided.  
Additionally:

Regrading “Gifford does not compare a divided video signal of a current frame with a divided video signal of a delayed frame”.  It is unclear what limitation is referred to here.  The claims do not recite “divided video signal”.  
Examiner strongly disagrees the rejections state (Gifford Co.10 line 16; a change value is determined between each pixel [i.e. k-th division pixel is a sub-image blocks or pixel] of a current frame and each pixel of a delayed frame [N delayed frames] of the video signal.) delayed frame can also be read as frames as each new frame is analyzed to detect an upcoming cut frame.
Regarding “Gifford does not disclose that for each of the N divided image, a signal representing ….” This limitation is also not found in the claims. 

Regarding “video no-change determining circuit…; there is not any disclosure on comparing divided images between the adjacent frames.” 
Examiner strongly disagrees the rejections state (Gifford Co.10 line 16; a change value is determined between each pixel [i.e. k-th division pixel is a sub-image blocks or pixel] of a current frame and each pixel of a delayed frame [N delayed frames] of the video signal.) delayed frame can also be read as frames as each new frame is analyzed to detect an upcoming cut frame.

Regarding “Gifford does not disclose a configuration corresponding to…” There is not ‘configuration’ in the claims.  There is no support for ‘threshold’.
	
Regarding Gifford does not teach “video no-change determining circuit” and “comparing divided image between the adjacent frames” The rejections clearly show that the art of Gifford teaches comparing pixels and sub-image of a frame with a delayed frame which are all k-th [k-th here is divided image as amended] between the adjacent frames. 
	As rejected (Giffored Col. 7 line 34 and 46; If the same object suddenly appears due to a scene change [scene change is frame change i.e. photo vs. video]; The analysis begins by dividing the image into N multiple overlapping [images of each frame is divided {k-th} and overlapped with the adjacent frame i.e. per section with the delayed image] sections 160. In one embodiment, the image [N frame] is divided into 16 sections or sub-images [k-the division] arranged in a 4×4 grid. This is done for two reasons. First, by requiring that change be distributed over half {k-th} of the image, the possibility of falsely detecting a vertical cut is reduced when large objects move into the image [moving objects in image, clearly needs a new frame i.e. photo vs. video] from an edge. Second, by comparing the active pixel totals per section with the delayed image [new vs. delayed image frame i.e. multiple photos make a video. Can’t delay a single frame], an estimate of motion [two frames are needed for any motion i.e. single photo verses multiple sequences of photos making a video] versus vertical cut can be made. Each section 160 of the image employs counters, which count the total number of active pixels in the current, delayed [frame] and change images [frame].)
Also (Gifford Col. 8 line 60, If there is no motion or no vertical cut, then the value will be zero. [XOR value will be zero; video no change; NONE change bits; freeze frame]; Col.10 line 35; change bit (NONE) is set to 1 in step 312, indicating that the change between the current and delayed images is zero [freeze frame or frozen] or negligible. )
Applicant argues that Gifford does not teaches the "video no-change determining circuit" in Fig. 1 and Fig. 2, #130A and B (see page 11 of the Office Action), and that Gifford.   It is noted that “video no-change determining unit (circuit)” is a name given to a unit as Applicants are their own lexicographer.  What that unit does or how it functions as a claimed limitation has been fully addressed with the rejections provided.  Furthermore regarding “video no-change determining unit”; (Gifford Col. 3 Line 50; comparing adjacent video frames, a signal [XOR high or 1 change, or low or zero bit no change] can be produced representing the change in the picture,) Also (Gifford Col.4 line 20; video with a 3:2 sequence could produce a total change result of zero [no change] every five images, as the extra repeated images are compared with their identical neighbors.)  Additionally, arguments related to “video no-change determining circuit” are moot based on the amendments provided. Which are properly and fully rejected in addition to the comments added for Applicant’s clarity.

Applicant argues that Gifford does not teach “freeze frame” and further defines “freeze frame” as “repeatedly outputs video data of one frame” and “determined that video freeze has been generated if the video data pieces equal to each other.” Applicant are their own lexicographers, Gifford does not use the term “freeze frame” but the definitions are identical. (Gifford Col. 3 Line 50; comparing adjacent video frames, a signal [1 or 0 from GATE output i.e. whether or not] can be produced representing the change in the picture,) Also (Gifford Col.4 line 20; video with a 3:2 sequence could produce a total change result of zero every five images, as the extra repeated images are compared with their identical neighbors.)

Gifford’s Teachings
Examiner further maintains that Gifford teaches how to input frames of video are feed into a Boolean Gate operator such an XOR or AND gate to detect anomalies such as (Col.1 line 30) vertical cuts, wipes, dissolves, fades-to-black and fades-from black.  (Col. 4 line 20) All of which are sequences that could produce a total change result of zero [freeze frame] every five [2 or more works but five for added caution] images, as the extra repeated images are compared with their identical neighbors.  Freeze frame is any two frames that have no change i.e. output from an AND gate with the two inputs being the frames of video and output being a logic 1 indicating a Freeze frame; (Col.4 Line 20; sequence could produce a total change result of zero every five images, as the extra repeated images are compared with their identical neighbors.)
Regarding Fig.1 and Fig.2 of Gifford is used to reject the newly provided amendments. Fig.1 is a XOR Boolean operator.  XOR or Exclusive OR (indicated by XOR, EOR, EXOR) operators have at least two inputs and detect whether there is a difference between the input singles by outputting (Fig.1 change) ether a 1 indicating that there is a difference or a zero indicating that there is no difference i.e. freeze frame.  The input signals can be two different signals or the same signals delayed i.e. feedback with memory.  The input signals can be any signal such as a frame (frame feedback with zero indicates no change in the frame i.e. freeze frame), sub frame, pixel, sub pixel i.e. RGB, Luma, Chroma, and many more types of signals as they only indicated a difference or not.  The signals here relate to video singles but other singles will work just as will such as audio.   Fig.1 shows that the input signals are the same see point 103 which the input signals are divided into two input singles and one of which is delayed see 104.  The input single coming into 103 is constant as in a stream providing frames of video with output of 114 indicating a change, zero indicating a no change in frame i.e. freeze frame.  The frames can be delayed by any period or integer i.e. a whole adjacent frame or more or less depending on the delay timing or even being triggering such as vertically blanking, vertical return, black line, or black frame.  The XOR circuit which can have many configurations such as two NOT gates, two AND gates and an OR gate as shown in Fig. 1 XOR circuit.  The XOR circuit detects if there is or there isn’t difference i.e. frame 103 vs delayed adjacent frame 105 and outputs an indication if there is a difference or not.  Gifford also teaches that the difference can be counted see Fig.3 #173.  Fig.3 #173 counts differences in pixels but as explained above, frames difference can be counted also based on the input (Fig.1 inputs Frames, whereas Fig.3 inputs pixels).  Traditional XOR Logic gates output a 1 when there is a difference and a zero when there is no difference, but can also output other values such as percent changes by simply using an integrator capacitor and monitoring the voltage over a given time See Fig.3 #174 % change.  
  Fig. 6 shows a difference between adjacent frames as stated above the XOR can detect pixel differences also see Fig.2 #143 and sub frames.  Also adding a Mask as in Fig.1 which can be used to omit, mask, or cover a certain area or an object in the frame.  Masks can also be used to add gain.
It is further noted that a ‘window’ as in upper and lower [negative also] threshold can be used and set automatically or manually see Fig.2 #130 A and 130B.  A filter at the output can also be used as a threshold trigger (positive/ negative, upper/ lower triggers) See Fig.5 190 and 192.  The changes can be counted in as a value Fig.4 #184 or percentage Fig.3 #174.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 1-8 rely heavily on ‘threshold’, the original Specifications have no mention of ‘threshold’.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1. “N is an integer of 2 or more” and “k is an integer of 2 or more”
N>2 and k>2
“N frames, is greater than a threshold L”
N>L
2> (1>L>k)
2>(1>L>(2 or more))
2 or more>(1 or 2 or more)
This cannot happen.
There are conditions that are untrue.  If N is 2 or more and k is 2or more then the condition of 2 or more < 2 or more, Which can not happen.
“L is an integer of 1 or more and k or less”
1>L>k
“M is an integer of 2 or more and N or Less”
2>M>N 
2>M>2 
This cannot happen.
For the same is held true for M as described above for L.
Claim 1, 7, and 8 read “of the N frame by comparing said first and k-th division video signal in one or the adjacent frames with the said first to k-th division video signal in the other of the other of the adjacent frames, respectively,”
The limitations of “in one or the adjacent frames”; “the other of the other of the adjacent frames” and “respectively” is unclear.  
The limitation “in one” is not understood.  The invention is used to detect “Video Freeze” and as such must always compare two adjacent frames.
The limitation “the other of the other of the adjacent frames” seems to be a typo, as on of ordinary skill would not know what “the other of the other of the adjacent frames” refers to.	
The limitation “respectively” is also unclear as one of ordinary skill in the art would not know what limitation is tied to “respectively” particularly as the limitation before it is also unclear.  This could be a typo, one of ordinary skill in the art may think that the two different kth divisions are compared in each of the frames.  But here it can also be read that the kth frame of one frame is carried to different frames to be compared beyond the adjacent frames i.e. image search. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	
Instant Application
20210144362; 17/152,299
1. A video signal processing device comprising: a video signal dividing circuit configured to receive a video signal including a series of N frames and a series of pixel data pieces for each of the N frames, and to divide said video signal into first to k-th division video signals for each of the N frames, wherein N is an integer of 2 or more, and k is an integer of 2 or more; a video change detecting circuit configured to detect whether or not there is a difference in each of said first to k-th division video signals between adjacent frames of the N frames by comparing said first to k-th division video signals in one of the adjacent frames with said first to k-th division video signals in the other of the adjacent frames, respectively, and to generate first to k-th video change detection signals representing respective results of the detection; a video no-change determining circuit configured to generate a video no- change signal indicating that there is no change in said video signal between said adjacent frames of the N frames when a number of video change detection signals indicating that there is no difference among said first to k-th video change detection signals between said adjacent frames of the N frames, is greater than a threshold L, wherein L is an integer of 1 or more and k or less; and a repetition determining circuit configured to output a freeze detection signal indicating that said video signal is frozen when said video no-change signal is repeatedly generated during a period of M frames of the N frames, wherein M is an integer of 2 or more and N or less.  

2. (canceled)  
3. (previously presented): The video signal processing device according to claim 1, wherein said video change detecting circuit comprises: first to k-th cyclic redundancy check computation circuits configured to individually perform cyclic redundancy check computation on said first to k-th division video signals to compute remainders as first to k-th check values; delay circuits configured to delay said first to k-th check values by one frame period to generate first to k-th delayed check values; and comparison circuits configured to compare said first to k-th check values with said first to k-th delayed check values, respectively, and to generate k signals individually indicating comparison results as said first to k-th video change detection signals.  

4. The video signal processing device according to claim 1, wherein said video signal includes a series of n pixel data pieces which represent a luminance level of each pixel by first to k-th bits for each of the N frames, wherein n is an integer of 2 or more, and wherein said video signal dividing circuit is configured to divide said first to k-th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals, and generate first to k-th bit groups obtained by grouping bits of each of said n pixel data pieces corresponding to each other as said first to k-th division video signals.  

5. The video signal processing device according to claim 4, wherein said video signal dividing circuit is configured to group said first to k-th bits of each of said n pixel data pieces for each same bit digit. 
 
6. The video signal processing device according to claim 4, wherein said video signal dividing circuit is configured to change a correspondence relationship between said first to k-th bits and said first to k-th division video signals for each of said pixel data pieces when it divides said first to k-th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals.  

7. A video freeze detecting circuit comprising: a video signal dividing circuit configured to receive a video signal including a series of N frames and a series of pixel data pieces for each of the N frames, and to divide said video signal into first to k-th division video signals for each of the N frames, wherein N is an integer of 2 or more, and k is an integer of 2 or more; a video change detecting circuit configured to detect whether or not there is a difference in each of said first to k-th division video signals between adjacent frames of the N frames by comparing said first to k-th division video signals in one of the adjacent frames with said first to k-th division video signals in the other of the adjacent frames, respectively, and to generate first to k-th video change detection signals representing respective results of the detection; and a freeze determination circuit configured to obtain an average number of a number of video change detection signals indicating that there is no difference among said first to k-th video change detection signals within a period of M frames of the N frames, and to output a freeze detection signal indicating that said video signal is frozen when said average number is greater than a threshold, wherein M is an integer of 2 or more and N or less.  

8. A method of detecting a video freeze comprising: a step of dividing a video signal including a series of N frames and a series of pixel data pieces for each of the N frames into first to k-th division video signals for each of the N frames, wherein N is an integer of 2 or more, and k is an integer of 2 or more; a step of detecting whether or not there is a difference in each of said first to k-th division video signals between adjacent frames of the N frames by comparing said first to k-th division video signals in one of the adjacent frames with said first  to k-th division video signals in the other of the adjacent frames, respectively, and of generating first to k-th video change detection signals representing respective results of the detection; and a step of obtaining an average number of a number of video change detection signals indicating that there is no difference among said first to k-th video change detection signals within a period of M frames of the N frames, and of outputting a freeze detection signal indicating that said video signal is frozen when said average number is greater than a threshold, wherein M is an integer of 2 or more and N or less.   

1. A video signal processing device, comprising: a video signal dividing unit configured to receive a video signal constituted of a series of frames, and divide the video signal into first to k-th (k is an integer of 2 or greater) partial video signals for respective frames; a video change detection unit configured to determine, for each of the first to k-th partial video signals, whether or not a video based on the partial video signals has changed between respective frames, and generate first to k-th video change detection signals representing respective detection results; and a video sameness determination unit configured to generate a video sameness signal indicating that the video has not changed, if a number of video change detection signals that indicate the video based on the partial video signals has not changed, among the first to k-th video change detection signals, is greater than a prescribed number.

2. The video signal processing device according to claim 1, further comprising a continuation determination unit configured to output a freeze detection signal that indicates the video signal is frozen when the video sameness signal continues over M frames (M is an integer of 2 or greater).

3. The video signal processing device according to claim 1, wherein the video change detection unit includes first to k-th CRC (cyclic redundancy check) calculation circuits respectively calculating first to k-th check values by performing CRC calculation on the first to k-th partial video signals individually, and the video change detection unit determines whether or not each of the first to k-th check values has changed between respective two frames, and generates k-number of signals individually indicating the detection results, as the first to k-th video change detection signals.

4. The video signal processing device according to claim 1, wherein the video signal includes n-number (n is an integer of 2 or greater) of pixel data pieces having first to k-th bits each representing a luminance level of each pixel for each frame, and wherein the video signal dividing unit generates the first to k-th partial video signals by dividing each of the pixel data pieces into the first to k-th bits, the first to k-th bits respectively corresponding to the first to k-th partial video signals, and then grouping together the corresponding bits from the n-number of pixel data pieces into first to k-th bit groups.

5. The video signal processing device according to claim 4, wherein the video signal dividing unit groups together each of the first to k-th bits from the n-pieces of pixel data by a same bit digit.

6. The video signal processing device according to claim 4, wherein the video signal dividing unit changes how the first to k-th bits correspond to the first to k-th partial video signals from one pixel data piece to another pixel data piece, in dividing the first to k-th bits of each of the n-pieces of pixel data into the first to k-th bit groups.

7. A video freeze detection circuit, comprising: a video signal dividing unit configured to receive a video signal constituted of a series of frames, and divide the video signal into first to k-th (k is an integer of 2 or greater) partial video signals for each frame; a video change detection unit configured to determine, for each of the first to k-th partial video signals, whether or not a video based on the partial video signals has changed between respective frames, and generate first to k-th video change detection signals representing respective detection results; and a video sameness determination unit configured to generate a video sameness signal indicating that the video has not changed, if a number of video change detection signals that indicate the video based on the partial video signals has not changed, among the first to k-th video change detection signals, is greater than a prescribed number.

8. A video freeze detection method, comprising: dividing a video signal constituted of a series of frames into first to k-th (k is an integer of 2 or greater) partial video signals for each frame; determining, for each of the first to k-th partial video signals, whether or not a video based on the partial video signals has changed between respective frames; generating first to k-th video change detection signals indicating respective detection results; finding an average number of the video change detection signals that indicate the video based on the partial video signals has not changed in an M-frame period (M is an integer of 2 or greater), among the first to k-th video change detection signals; and outputting a freeze detection signal indicating that the video signal is frozen if the average number is greater than a prescribed number.

9. The video signal processing device according to claim 1, wherein the video signal includes a plurality of pixel data pieces having a plurality of bits each representing a luminance level of each pixel for each frame, and wherein the video signal dividing unit generates the first to k-th partial video signals by dividing, into a plurality of bit groups, each of a plurality of the pixel data pieces that are used for image display in each of partial image areas obtained by dividing an image area for one frame based on the video signal into a plurality of areas, and grouping together bit groups from a plurality of the pixel data pieces differing from each other to obtain first to k-th groups, and grouping together groups among the first to k-th groups.

10. The video signal processing device according to claim 1, wherein the video signal dividing unit divides an image area for one frame based on the video signal into k-number of partial image areas, and groups together a plurality of pixel data pieces used for image display in the k-number of partial image areas into the first to k-th partial video signals, respectively.

11. The video signal processing device according to claim 1, wherein the video change detection unit determines, for each of the first to k-th partial video signals, whether or not there is a change between a video based on the partial video signals in one frame and a video in a subsequent frame that is apart from said one frame by a prescribed number of frames, and generates the respective detection results as the first to k-th video change detection signals.

12. The video signal processing device according to claim 11, wherein the video change detection unit includes: a CRC (cyclic redundancy check) calculation circuit that performs CRC calculation on the first to k-th partial video signals respectively to calculate first to k-th check values; first to k-th delay circuits that take in and hold the first to k-th check values in a cycle of the prescribed number of frames, and output, as first to k-th delayed check values, the first to k-th check values that have been held; and a comparison circuit that compares each of the first to k-th check values with corresponding ones of the first to k-th delayed check values to determine whether the compared values are the same or not and that generates k-number of signals respectively indicating the detection results as the first to k-th video change detection signals.

13. The video signal processing device according to claim 12, wherein the prescribed number is j (j is an integer equal to or greater than 2 and smaller than k), wherein the video signal processing device further comprises a control unit configured to cause each of first to j-th delay circuit groups obtained by dividing the first to k-th delay circuits into j-number of groups to take in the check values at different timings corresponding to different frames among the series of frames, and wherein the control unit is configured to, when part of the first to k-th partial video signals indicates that the video has not changed, stop an operation of the first to k-th delay circuit groups to take in the check values, and when the first to k-th partial video signals are changed to indicate that the video has changed, resume the operation to take in the check values from a frame that follows a frame immediately preceding a point at which the operation was stopped.

14. The video signal processing device according to claim 1, further comprising a freeze determination unit configured to generate a freeze detection signal indicating whether or not the video signal is frozen in such a manner that a plurality of frames having video contents differing from each other appear randomly at a cycle of the plurality of frames, wherein the video change detection unit includes: a CRC (cyclic redundancy check) calculation circuit that performs CRC calculation on the first to k-th partial video signals individually to calculate first to k-th check values; first to k-th delay circuits that take in and hold the first to k-th check values in accordance with an enable signal indicating an enabled state, and that output, as first to k-th delayed check values, the first to k-th check values that have been held; and a comparison circuit that compares each of the first to k-th check values with corresponding ones of the first to k-th delayed check values to determine whether the compared values are the same or not, and that generates k-number of signals respectively indicating the detection results as the first to k-th video change detection signals, wherein the video sameness determination unit supplies the video sameness signal to the freeze determination unit if the video sameness signal is generated, and wherein the freeze determination unit includes: a mismatched frame counter configured to count a number of frames in the video signal when the video sameness signal is not received, and supply the enable signal indicating the enabled state to the first to k-th delay circuits when a counter value reaches a prescribed number of M frames (M is an integer of 2 or greater), the mismatched frame counter resetting the counter value when the video sameness signal is received; and a continuation determination unit configured to generate, as the freeze detection signal, a signal indicating that the video is frozen if an event in which the video sameness signal is supplied repeatedly for a prescribed number of times in a subsequent frame group occurs at least once during an M frame period.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gifford US 10,116,909.


Regarding claims 7 and 8, Claim 1 is used to reject the broader independent claims 7 and 8.

Regarding claim 1, Gifford teaches a video signal processing device comprising: 

a video signal dividing circuit configured to receive a video signal including a series of N frames, (Gifford Col.9 line. 60; analyzing a sequence [N frames] of digital video images [frames received by the circuit] in order to detect a vertical cut. Each field or frame of the video images may be analyzed in real-time using a hard-wired circuit)

and a series of pixel data pieces for each of the N frames, (Gifford Co.10 line 16; a change value is determined between each pixel of a current frame and each pixel of a delayed frame of the video signal.)

and to divide said video signal into first to k-th division video signals for each of the N frames, wherein N is an integer of 2 or more, and k is an integer of 2 or more; (Gifford Col.7 line 47, the image is divided into 16 sections or sub-images arranged in a 4×4 [k integers of 2 or more] grid.) Also (Gifford Co.10 line 16; a change value is determined between each pixel [i.e. k-th division pixel is a sub-image blocks or pixel] of a current frame and each pixel of a delayed frame [N delayed frames] of the video signal.) delayed frame can also be read as frames as each new frame is analyzed to detect an upcoming cut frame.

a video change detecting circuit configured to detect whether or not there is a difference in each of said first to k-th division video signals between adjacent frames, (Gifford Col. 3 Line 50; comparing adjacent video frames, a signal [1 or 0 from GATE output i.e. whether or not] can be produced representing the change in the picture,) Also (Gifford Col.4 line 20; video with a 3:2 sequence could produce a total change result of zero every five images, as the extra repeated images are compared with their identical neighbors.)

of the N frame by comparing said first and k-th division video signal in one or the adjacent frames with the said first to k-th division video signal in the other of the other of the adjacent frames, respectively, (Giffored Col. 7 line 34 and 46; If the same object suddenly appears due to a scene change [scene change is frame change i.e. photo vs. video]; The analysis begins by dividing the image into N multiple overlapping [images of each frame is divided {k-th} and overlapped with the adjacent frame i.e. per section with the delayed image] sections 160. In one embodiment, the image [N frame] is divided into 16 sections or sub-images [k-the division] arranged in a 4×4 grid. This is done for two reasons. First, by requiring that change be distributed over half {k-th} of the image, the possibility of falsely detecting a vertical cut is reduced when large objects move into the image [moving objects in image, clearly needs a new frame i.e. photo vs. video] from an edge. Second, by comparing the active pixel totals per section with the delayed image [new vs. delayed image frame i.e. multiple photos make a video. Can’t delay a single frame], an estimate of motion [two frames are needed for any motion i.e. single photo verses multiple sequences of photos making a video] versus vertical cut can be made. Each section 160 of the image employs counters, which count the total number of active pixels in the current, delayed [frame] and change images [frame].)

and to generate first to k-th video change detection signals representing respective results of the detection; (Gifford Col. 3 Line 50; comparing adjacent video frames, a signal [XOR high or 1 change, or low or zero bit no change] can be produced representing the change in the picture,) Also (Gifford Col. 7 line 55, Each section 160 of the image employs counters [generated count], which count the total number of active pixels in the current, delayed and change images.)

a video no-change determining circuit configured to generate a video no-change signal indicating that there is no change in said video signal between said adjacent frames of the N frames when a number of video change detection signals indicating that there is no difference among said first to k-th video change detection signals between said adjacent frames of the N frames, (Gifford Col. 3 Line 50; comparing adjacent video frames, a signal [XOR high or 1 change, or low or zero bit no change] can be produced representing the change in the picture,) Also (Gifford Col.4 line 20; video with a 3:2 sequence could produce a total change result of zero [no change] every five images, as the extra repeated images are compared with their identical neighbors.) See AND or XOR [output zero for repeat frames for both black frames and image frames] truth table.

 	is greater than a threshold (Gifford Fig.2 #130A and B) L, (see 112 rejection) 

where L is an integer of 1 or more and k or less; (see 112 rejection)

	and a repetition determining circuit configured to output a freeze detection signal (Gifford Col. 8 line 60, If there is no motion or no vertical cut, then the value will be zero. [XOR value will be zero;  no change; NONE change bits; freeze frame]; Col.10 line 35; change bit (NONE) is set to 1 in step 312, indicating that the change between the current and delayed images is zero [freeze frame or frozen] or negligible. ) indicating that said video signal is frozen (Gifford Col. 8 line 60; no change) when said video no-change signal is repeatedly generated during a period of M frames of the N frames, wherein M is an integer of 2 or more and N or less(Also see 112 rejection). (Gifford Col.10 line 55; a series of change bits corresponding to a sequence of frames, each discrete set of POS, NEG and NONE change bits describing a specific frame.) Also (Gifford Col.4 line 20; video with a 3:2 sequence could produce a total change result of zero [no change, freeze frame] every five images, as the extra repeated images are compared with their identical neighbors.)


Claim 2, Canceled

Regarding claim 3, Gifford teaches all of the limitations of claim 1 and further teaches, wherein said video change detecting circuit comprises:

 first to k-th cyclic redundancy check computation circuits configured to individually perform cyclic redundancy check computation remainders as on said first to k-th division video signals to compute first to k-th check values; (Gifford Fig.6 Col2. Line 10, a circuit having an array of field delay elements for comparing historical [remainders] change values over a sequence of frames.)
delay circuits configured to delay said fist to k-th check values by on frame period to generate first to k-th delayed check values; and (Gifford Fig.6 Col. 2 Line 10, a circuit having an array of field delay elements for comparing historical [remainders] change values over a sequence of frames.)
comparison circuit configured to compare said first to k-th check values with said first to k-th delayed check values, respectively, (Gifford Fig.6 [first a to f…k-th values] and Col. 2 Line 10, a circuit having an array of field delay elements for comparing historical [remainders] change values over a sequence of frames.)

and to generate k signals individually indicating comparison results as said first to k-th video change detection signals.  (Gifford Fig.6.7. 8; Fig.8 #304, 308)

Also for claim 3 as a whole (Gifford Col.2 line 10; A second indicator bit, delayed by one frame ("delayed pixel bit") is generated from the current pixel bit to compare motion between frames (current and delayed images).  A third indicator bit ("changed pixel bit") is generated if either but not both of the current pixel bit and the delayed pixel bit is active.  All active pixels in the current image, the delayed image, and the changed image are counted.) (Gifford Col.2 line 10; A second indicator bit, delayed by one frame ("delayed pixel bit") is generated from the current pixel bit to compare motion between frames (current and delayed images).  A third indicator bit ("changed pixel bit") is generated if either but not both of the current pixel bit and the delayed pixel bit is active.  All active pixels in the current image, the delayed image, and the changed image are counted.).  

Regarding claim 4, Gifford teaches all of the limitations of claim 1 and further teaches, wherein said video signal includes a series of n pixel data pieces which represent a luminance level of each pixel by first to k-th bits for each frame, wherein n is an integer of 2 or more, and Gifford teaches (Gifford Col. 3 line 66; A series of sequential images [integer of 2 or more], each composed of a luminance (brightness) component LUMA and a chrominance (color) component CHROMA, each having numerical values representing the amplitude or brightness of a pixel and its color.)

wherein said video signal dividing circuit is configured to divide said first to k- th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals, and Gifford teaches (Gifford Para 27, A modern digital video signal contains a series of sequential images, each made from a group of sequential pixels.  Each pixel is typically composed of several components each having a numerical value)

generate first to k-th bit groups obtained by grouping bits of each of said n pixel data pieces corresponding to each other as said first to k-th division video signals. Gifford teaches (Gifford Para 18; Each pixel within a video frame is filtered to remove pixel values that are the same as neighboring pixels, for example, common brightness and color values [grouping].  The filtered pixel is then compared to a filter threshold, and if the threshold is met, a single indicator bit ("current pixel bit") is set to an active state.  

Regarding claim 5, Gifford teaches all of the limitations of claim 4 and further teaches,
wherein said video signal dividing circuit groups said first to k-th bits of each of said n pixel data pieces for each same bit digit. Gifford teaches (Gifford Para 27, Each pixel is typically composed of several components [groups] each having a numerical value [pixel digit value], for example, a luminance (brightness) component LUMA and a chrominance (color) component CHROMA, each having numerical values representing the amplitude or brightness of a pixel and its color.   

Regarding claim 5, Gifford teaches all of the limitations of claim 6 and further teaches wherein said video signal dividing circuit changes a correspondence relationship between said first to k-th bits and said first to k-th division video signals for each of said pixel data pieces when it divides said first to k-th bits of each of said n pixel data pieces for each bit in correspondence with said first to k-th division video signals, Gifford teaches (Gifford 27, Each pixel is typically composed of several components each having a numerical value [pixel digit value], for example, a luminance (brightness) component LUMA and a chrominance (color) component CHROMA, each having numerical values representing the amplitude or brightness of a pixel and its color [change in correspondence in relationship to pixel digit value].  In a common embodiment, the numerical values are 10-bit numbers producing an amplitude range of over 1000 levels.  Other common component formats such as RGB will work equally well with this process.).  and positively detecting a vertical cut [i.e. anomalies] in the video sequence. 

Regarding claim 7, claim 7 is rejected using the same rejections as made to claim 1.  Examiner notes that Average and Mean are interchangeable.  Average is the total group and Mean is the sample group.  

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1.  Examiner notes that Average and Mean are interchangeable

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner notes; that although EMI US 2017/0195556 teaches multiple different Algorithms, Algorithm A-D relate to Figs. 4-6 and 8.  The Algorithms A-D are not mutually exclusive.  As described in at least paragraphs 46 and 67.  Also Fig. 7 shows a single frame Fig. 7A with multiple Algorithms Fig. 7B-D apply to it.  Furthermore, EMI paragraph 74 mixes Algorithm D Fig. 8 with Algorithm B Fig. 5.  As such the rejection using EMI made to the claims using multiple Algorithms as defined by the portion of the disclosure noted above is proper.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664